                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

REALTIME DATA LLC D/B/A IXO,,                             §
                                                          §
                                                          §    CIVIL ACTION NO. 6:17-CV-00084-JDL
                 Plaintiff,                               §
                                                          §
v.                                                        §
                                                          §
ECHOSTAR CORPORATION, HUGHES                              §
NETWORK SYSTEMS, LLC,                                     §
                                                          §
                 Defendants.

                              MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Realtime Data, LLC’s (“Realtime” or “Plaintiff”) Motion to

Strike Portions of the Invalidity Expert Reports of Dr. Clifford Reader and Dr. H.V. Jagadish

(Doc. No. 167). Defendants EchoStar Corporation (“EchoStar”) and Hughes Network Systems,

LLC (“Hughes”) (“EchoStar” and “Hughes” are collectively known as “Defendants”) have filed

a Response (Doc. No. 202), to which Plaintiff has filed a Reply (Doc. No. 216), and Defendants

have filed a Sur-Reply (Doc. No. 232). Upon consideration of the Parties’ arguments, Plaintiff’s

Motion (Doc. No. 167) is GRANTED, as set forth herein.

                                               BACKGROUND

         Plaintiff alleges that Defendants infringe certain claims of U.S. Patent No. 9,054,728

(“the ’728 Patent”) and U.S. Patent No. 8,502,707 (“the ’707 Patent”).1 The Asserted Patents

generally relate to different systems and methods of data compression. Plaintiff alleges that

various gateway and terminal products sold by Defendants infringe the Asserted Claims of the

Asserted Patents. Amidst a complex procedural history, the case eventually proceeded on a trial

1
  Pursuant to Stipulation, Plaintiff voluntarily elected not to pursue at trial previously asserted claims of several
other U.S. Patents. (Doc. No. 248.)


                                                         1
schedule through the completion of discovery and through the filing of dispositive motions.

(Doc. No. 246.) Defendants have designated Dr. Hosagrahar V. Jagadish and Dr. Clifford Reader

as their invalidity expert witnesses. Plaintiff now brings the instant Motion seeking to strike

portions of Dr. Jagadish’s and Dr. Reader’s reports.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 26(a)(2)(B) provides several requirements for disclosures

expert witnesses must include as part of their written reports. Fed. R. Civ. P. 26(a)(2)(B). Among

these requirements is, “a complete statement of all opinions the witness will express and the

basis and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). Federal Rule of Civil Procedure

37(c)(1), discusses sanctions that may be imposed on a party failing to comply with the

disclosure requirements set forth in Rule 26. Specifically, a court may prohibit improperly

withheld information from being used, “to supply evidence on a motion, at a hearing, or at a trial,

unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

       Federal Rule of Evidence 702 provides standards for the admissibility of expert

testimony. Specifically, an expert witness may provide opinion testimony if “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to understand the

evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)

the testimony is the product of reliable principles and methods; and (d) the expert has reliably

applied the principles and methods to the facts of the case.” Fed. R. Evid. 702.

       Rule 702 requires a district court to make a preliminary determination, when requested,

as to whether the requirements of the rule are satisfied with regard to a particular expert’s

proposed testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149, 119 S. Ct. 1167, 1175,

143 L. Ed. 2d 238 (1999); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93, 113 S.




                                                  2
Ct. 2786, 2796, 125 L. Ed. 2d 469 (1993). District courts are accorded broad discretion in

making Rule 702 determinations of admissibility. Kumho Tire Co., 526 U.S. at 152 (“[T]he trial

judge must have considerable leeway in deciding in a particular case how to go about

determining whether particular expert testimony is reliable.”). Although the Fifth Circuit 2 and

other courts have identified various factors that the district court may consider in determining

whether an expert’s testimony should be admitted, the nature of the factors that are appropriate

for the court to consider is dictated by the ultimate inquiry—whether the expert’s testimony is

sufficiently reliable and relevant to be helpful to the finder of fact and thus to warrant admission

at trial. United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). “The relevance prong [of

Daubert] requires the proponent [of the expert testimony] to demonstrate that the expert’s

‘reasoning or methodology can be properly applied to the facts in issue.’” Johnson v. Arkema,

Inc., 685 F.3d 452, 459 (5th Cir. 2012) (quoting Curtis v. M & S Petroleum, Inc., 174 F.3d 661,

668 (5th Cir. 1999)). “The reliability prong [of Daubert] mandates that expert opinion ‘be

grounded in the methods and procedures of science and . . . be more than unsupported

speculation or subjective belief.’” Johnson, 685 F.3d at 459 (quoting Curtis, 174 F.3d at 668).

                                                DISCUSSION

        Plaintiff seeks to strike portions of Dr. Jagadish’s and Dr. Reader’s invalidity reports on

two grounds: (1) inclusion of, “boilerplate assertions of obviousness;” and (2) inclusion of,

“theories of invalidity on patents and patent claims no longer asserted,” by Plaintiff. (Doc. No.

167, at 3–9.) Defendants offer no argument in response to Plaintiff’s first ground. (Doc. No.

202.) With respect to Plaintiff’s second ground, Defendants argue the invalidity theories objected


2
 “Whether proffered evidence is admissible at trial is a procedural issue not unique to patent law,” and therefore
decisions whether to admit expert testimony are reviewed under the law of the regional circuit. Summit 6, LLC v.
Samsung Elecs. Co., 802 F.3d 1283, 1294 (Fed. Cir. 2015) (citing Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,
1390–91 (Fed. Cir. 2003)).


                                                        3
to by Plaintiff relate to Defendants’ declaratory judgment counterclaims of invalidity. (Doc. No.

202, at 5–15.)

      I.      “Boilerplate” Obviousness Assertions

           Both Dr. Jagadish and Dr. Reader include charts as an appendix to their reports that

discuss how they contend each prior art reference reads on each element of the claims they allege

are invalid. (Doc. No. 167, Ex. B and C.) At the end of each section discussing a particular claim

element, Plaintiff alleges both experts include a “boilerplate” paragraph regarding obviousness.

(Doc. No. 167, at 3–6.) Specifically, Plaintiff claims the two experts’ reports combined contain

314 repetitions of the following template:

           To the extent it is found that the element is not expressly disclosed in [prior art
           reference], viewing [prior art reference] as a whole and in view of contemporary
           prior art, this element would have been inherent or obvious to one of ordinary
           skill. [Prior art] render[s] it obvious, either alone, in combination with the
           knowledge of a person of a person of ordinary skill in the art, and/or in
           combination with other prior art references identified herein.

(Doc. No. 167, at 4.)

           Relying primarily upon Karl Storz Endoscopy-Am., Inc. v. Stryker Corp.3, Plaintiff argues

that this “boilerplate” language fails to comply with Rule 26(a)(2)(B)(i)’s requirement that expert

reports contain “a complete statement of all opinions the witness will express and the basis and

reasons for them.” (Doc. No. 167, at 3–6.) Plaintiff argues that similar to the case in Karl Storz,

Plaintiff is prejudiced as: (1) Plaintiff cannot adequately prepare for cross examination of Dr.

Jagadish and Dr. Reader; and (2) Plaintiff’s own rebuttal expert is unable to adequately counter

the opinions of Dr. Jagadish and Dr. Reader with their own reasoning. (Doc. No. 167, at 5.)




3
    No. 14-CV-00876-RS (JSC), 2018 WL 3646842, at *9–10 (N.D. Cal. Aug. 1, 2018).


                                                       4
          Defendants have offered no response in opposition to Plaintiff’s arguments. Accordingly,

Plaintiff’s Motion is GRANTED with respect to its claims regarding “boilerplate” language and

the Court STRIKES the language following the paradigm discussed above from Dr. Jagadish’s

and Dr. Reader’s reports.

    II.      Invalidity Arguments              Based       on     Defendants’        Declaratory        Judgment
             Counterclaims
          At this time, Plaintiff has voluntarily elected to only pursue infringement claims based on

claims 1, 4, 20, and 24–25 of U.S. Patent No. 9,054,728 (“the ’728 Patent”) and claim 16 of U.S.

Patent No. 8,502,707 (“the ’707 Patent”) at trial.4 (Doc. No. 167, Ex. G; Doc. No. 248.) Through

the course of this litigation, Plaintiff has previously asserted multiple other patents. Defendants

have brought counterclaims alleging invalidity of every claim of the ’728 Patent, ’707 Patent,

’204 Patent, and U.S. Patent No. 7,358,867 (“the ’867 Patent”). (Doc. No. 155.) Defendants still

maintain their counterclaims, even though Plaintiff has dropped several previously asserted

claims. Thus, Defendants’ invalidity experts discuss invalidity of these Patents in their reports.

          Plaintiff seeks to strike discussion of invalidity of all Patents and claims no longer being

asserted by Plaintiff. (Doc. No. 167, at 6–9.) Plaintiff argues that Defendants’ inclusion of these

Patents and claims: (1) violates the Court’s Order Focusing Patent Claims and Prior Art to

Reduce Costs; and (2) lacks subject matter jurisdiction as a “case or controversy” no longer

exists for unasserted patent claims. (Doc. No. 167, at 6–9.) In response, Defendants argue that:

(1) the Order Focusing Patent Claims and Prior Art to Reduce Costs does not implicate

declaratory judgment of counterclaims; and (2) the Court still maintains jurisdiction over the

invalidity counterclaims. (Doc. No. 202, at 5–15.)



4
  Subsequent to filing the instant Motion, the Parties stipulated that Plaintiff voluntarily elects not to pursue any
claim of infringement of U.S. Patent No. 8,717,204 (“the ’204 Patent”) at trial. (Doc. No. 248.)


                                                         5
         For a court to hold subject matter jurisdiction under the Declaratory Judgment Act, there

must be a, “substantial controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127, 127 S. Ct. 764, 771, 166 L. Ed. 2d 604 (2007) (quoting

Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273, 61 S. Ct. 510, 512, 85 L. Ed. 826

(1941)). Courts, however, hold, “unique and substantial discretion,” in deciding whether to

exercise discretionary dismissal of a declaratory judgment action based upon equitable,

prudential, and policy grounds. Id. at 136–37 (quoting Wilton v. Seven Falls Co., 515 U.S. 277,

286, 115 S. Ct. 2137, 2142, 132 L. Ed. 2d 214 (1995)).

         Plaintiff has granted a covenant not to sue on some, but not all of the dropped previously

asserted claims.5 Defendants argue that Plaintiff granting a covenant not to sue on some, but not

all, of the dropped previously asserted claims demonstrates an intent by Plaintiff to potentially

relitigate these claims in the future—thus, establishing an actual case or controversy. (Doc. No.

202, at 5–10.) A patentee’s grant of a covenant not to sue for infringement can certainly

eliminate a court’s jurisdiction to hear an invalidity declaratory judgment action. Arris Grp., Inc.

v. British Telecommunications PLC, 639 F.3d 1368, 1380–81 (Fed. Cir. 2011). The dispute,

however, in the instant case is not whether a covenant not to sue is sufficient to divest a court of

jurisdiction to hear a declaratory judgment action, but rather whether it is required. Defendants

argue that Plaintiff’s refusal to grant a covenant not to sue on all dropped claims “forecasts future

litigation.” (Doc. No. 202, at 8.)

         “[I]n patent cases, the existence of a ‘case or controversy must be evaluated on a claim-

by-claim basis.’” Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1281 (Fed. Cir.

5
  Specifically, Plaintiff has offered a covenant not to sue on claims 16 and 17 of the ’867 Patent and claims 17, 30,
32, and 36 of the ’707 Patent, which were voluntarily dropped after Plaintiff’s deadline for final election of asserted
claims. (Doc. No. 202, Ex. 2.)


                                                          6
2012) (quoting Jervis B. Webb Co. v. S. Sys., Inc., 742 F.2d 1388, 1399 (Fed. Cir. 1984)).

Furthermore, “jurisdiction must exist ‘at all stages of review, not merely at the time the

complaint [was] filed.’” Id. at 1282 (quoting Benitec Australia, Ltd. v. Nucleonics, Inc., 495 F.3d

1340, 1345 (Fed. Cir. 2007)). The party seeking a declaratory judgment bears the burden of

establishing the existence of an actual case or controversy. Id.

         A case or controversy does not automatically exist because a competitor seeks to mount a

validity challenge. Id. at 1284. Indeed, the Federal Circuit has found a court may lack

jurisdiction to hear a declaratory judgment action invalidity counterclaim—even in the absence

of a covenant not to sue—when a patentee voluntarily narrows the scope of asserted claims prior

to a dispositive ruling by the court. Id.; Allergan, Inc. v. Sandoz, Inc., 681 F. App’x 955, 962–64

(Fed. Cir. 2017); Fox Grp., Inc. v. Cree, Inc., 700 F.3d 1300, 1308 (Fed. Cir. 2012). In the

instant case, Plaintiff has voluntarily elected to not pursue at trial several previously asserted

claims. (Doc. No. 167, Ex. G; Doc. No. 248.) A patentee’s voluntary withdraw of previously

asserted patent claims is, “akin to either a Federal Rule of Civil Procedure 15 amendment to the

complaint, . . . or a Rule 41(a) voluntary dismissal of claims without prejudice.”6 SanDisk Corp.

v. Kingston Tech. Co., 695 F.3d 1348, 1353 (Fed. Cir. 2012). Much like the case in Streck,

Allergan, and Fox Group, Plaintiff has voluntarily narrowed the scope of asserted claims prior to

a dispositive ruling by the Court. Streck, Inc., 665 F.3d at 1284; Allergan, Inc., 681 F. App’x at


6
   The Stipulation the Parties have filed with the Court (Doc. No. 248) indicates several patents Plaintiff has
voluntarily elected not to pursue at trial. Of the two remaining patents (the ’728 Patent and the ’707 Patent), Plaintiff
relies upon an e-mail it sent to Defendants’ counsel notifying them of Plaintiff’s specific claim elections. (Doc. No.
167, Ex. G.) The Court finds this sufficient for Plaintiff to withdraw asserted claims. Alcon Research Ltd. v. Barr
Labs., Inc., 745 F.3d 1180, 1193 (Fed. Cir. 2014) (“[W]e have not previously held that a formal motion or
stipulation was required to remove claims from a case and we decline to do so here. On the contrary, we recently
decided that a patentee’s announcement that it was no longer pursuing particular claims, coupled with its ceasing to
litigate them, was sufficient to remove those claims from the case even without such formalities.” (citing SanDisk
Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1353 (Fed. Cir. 2012))).




                                                           7
962–64; Fox Grp., Inc., 700 F.3d at 1308. Defendants generalized “forecasts of future litigation”

based solely upon Plaintiff’s right to threaten or maintain litigation in the future for infringement

of the withdrawn claims, does not establish the existence of a continuing case or controversy.

Metaswitch Networks Ltd. v. Genband US LLC, No. 2:14-cv-00744-JRG-RSP, 2016 WL

1426451, at *1 (E.D. Tex. Mar. 1, 2016), report and recommendation adopted sub nom.

Metaswitch Networks Ltd. v. Genband US LLC, No. 2:14-cv-00744-JRG-RSP, 2016 WL

1404214 (E.D. Tex. Apr. 11, 2016); see also Joao Control & Monitoring Sys., LLC v. Telular

Corp., No. 1:14-cv-09852, 2017 WL 1151052, at *3–7 (N.D. Ill. Mar. 28, 2017).

       Furthermore, equitable considerations support declining to exercise jurisdiction to hear

the declaratory judgment invalidity counterclaim. MedImmune, Inc., 549 U.S. at 136–37. This

Court has recognized that, “[r]eduction of claims and related invalidity defenses are an important

case management tool.” VirnetX Inc. v. Cisco Sys., Inc., No. 6:10-cv-00417, 2014 WL 12605380,

at *5 (E.D. Tex. Mar. 28, 2014); see also Metaswitch Networks Ltd., No. 2:14-cv-00744-JRG-

RSP, 2016 WL 1426451, at *1 (discussing the court’s reliance upon the parties to act in good

faith to voluntarily narrow the scope of the case). However, “[f]or the process to work there must

be fairness—both claims and related invalidity defenses need to be dismissed on the same basis,

either with or without prejudice.” VirnetX Inc., No. 6:10-cv-00417, 2014 WL 12605380, at *5.

As discussed, supra, Plaintiff’s voluntary election not to pursue certain claims at trial operates as

a dismissal without prejudice. Accordingly, considerations of equity and judicial economy would

support dismissing Defendants’ invalidity counterclaims on the same basis.

       As the Court no longer exercises jurisdiction over Defendants’ invalidity counterclaims

relating to patent claims Plaintiff has voluntarily elected not to pursue at trial, expert testimony

on the invalidity of these patent claims is no longer helpful to the trier of fact, “to understand the




                                                  8
evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Accordingly, the Court finds it

appropriate that this testimony be STRICKEN from Dr. Jagadish’s and Dr. Reader’s invalidity

reports and sua sponte DISMISSES WITHOUT PREJUDICE these invalidity counterclaims.

Packet Intelligence LLC v. NetScout Systems, Inc., No. 2:16-cv-00230-JRG, Doc. No. 228, slip

op. at 12 (E.D. Tex. Sept. 29, 2017) (dismissing without prejudice, sua sponte, invalidity

counterclaims with respect to unasserted patents on a motion to strike expert opinions).

                                              CONCLUSION

        For the reasons stated herein, the Court GRANTS Plaintiff’s Motion (Doc. No. 167).

Specifically, the Court STRIKES the “boilerplate” language following the paradigm discussed

above from Dr. Jagadish’s and Dr. Reader’s reports. Furthermore, the Court DISMISSES

WITHOUT PREJUDICE Defendants’ invalidity counterclaims with respect to patent claims

Plaintiff has voluntarily elected not to pursue at trial7; STRIKES any reference to the validity of

these claims from Dr. Jagadish’s and Dr. Reader’s invalidity reports; and ORDERS Dr. Jagadish

and Dr. Reader be precluded from testifying on these claims at trial.




                      So ORDERED and SIGNED this 29th day of November, 2018.




7
 This includes all claims of the ’204 Patent and ’867 Patent, as well as claims 2–3, 5–19, and 21–23 of the ’728
Patent and claims 1–15 and 17–96 of the ’707 Patent.


                                                       9
